Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 1 of 32 Page ID
                                 #:10427




                     EXHIBIT LL
             Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 2 of 32 Page ID
                                              #:10428
                                                                                                                                                                                                                                                ri-6BB227


                                                                                                                                                                                      (.!_
                                                            State of California
                                                                   Secretary of State
                                                                                                                                                                         29
                                                           Statement of Information
                            (Domestic Stock and Agricultural Cooperative Corporations)

              FEES (Filing and Disclosure): $25.00. If amendment, see instructions.
              IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM
                                                                                                                                                                                                                  .                         FILED
    1. CORPORATE NAME                                                                                                                                                                                             tn the office of the Secretary of State
                                                                                                                                                                                                                         of the State of California
            INTEGRATED ADMINISTRATION
            (Corporation #C3399641)                                                                                                                                                                                                     AUG 18 ZOU
                                                                                                                                                                                                                              This Space for Filing Use Only

    Due Date:
    Complete Addresses for the Following                                                   (Do not abbreviate the name of the city. Items 2 and 3 cannot be P.O. Boxes.)
    2.     STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                                                                                                    CITY                                           STATE              ZIP CODE
     34 EXECUTIVE PARK, SUITE 210                                                                                                                                            IRVINE                                                          CA                  92614
    3.     STREET ADDRESS OF PRINCIPAL BUSINESS IN CALIFORNIA, IF ANY                                                                                                                      CITY                                           STATE              ZIP CODE

     34 EXECUTIVE PARK, SUITE 210                                                                                                                                            IRVINE                                                          CA                  926~4
    4.     MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 2                                                                                                                    CITY                                           STATE              ZIP CODE


    Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
    officer may be added; however, the preprinted titles on this form must not be altered.}
    5.     CHIEF EXECUTIVE OFFICER/                                            ADDRESS                                                                                                     CITY                                           STATE              ZIPCOOE
     KIARASH JAM                                                                    34 EXECUTIVE PARK, SUITE 210                                                             IRVINE                                                           CA                 92614
    6.     SECRETARY                                                           ADDRESS                                                                                                     CITY                                           STATE              ZIPCOOE
    KIARASH JAM                                                                    34 EXECUTIVE PARK, SUITE 210                                                              IRVINE                                                           CA                 92614
    7.     CHIEF FINANCIAL OFFICER/                                            ADDRESS                                                                                                     CITY                                           STATE              ZIP CODE
     KIARASH JAM                                                                   34 EXECUTIVE PARK, SUITE 210                                                              IRVINE                                                          CA                  92614
    Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
    director. Attach additional pages, if necessary.)
    8.     NAME                                                                ADDRESS                                                                                                     CITY                                           STATE              ZIP CODE
    KIARASH JAM                                                                    34 EXECUTIVE PARK, SUITE 210                                                               IRVINE                                                         CA                  92614
    S, NAME                                                                    ADDRESS                                                                                                    CITY                                            STATE              ZIP CODE:


    10. NAME                                                                  ADDRESS                                                                                                     CITY                                            STATE             ZIP CODE



    11. NUMBER OF VACANCIES ON THE BOARD OF OIRECTORS,IF ANY:

   Agent for Service of Process (It the age11t is an individual, the agent must reside in California and Item 13 must be completed with a California
   street address (a P.O. Box is not acceptable). If the agent is another corporation, the agent must have on file with the California Secretary of Slate a
   certificate pursuant to California Corporations Code section 1505 and Item 13 must be left blank .)
    12. NAME OF AGENT FOR SERVICE OF PROCESS

    KIARASH JAM
~----~~-~~~------
                  fn
   13. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL
                                                                                                           ..A
                                                                                                                                                                                          CITY                                            STATE             ZIP CODE
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                             U.f-
                                                                                                                                                                                                                                                                                             U.-
                                                                                                                                                                                                                                                                                                             ii
                                                                                                                                                                                                                                                                                                             ~



  34 EXECUTIVE PARK, SUITE 210                              IRVINE              CA      92614     -113     ., '
~Ty--p1e_o_f_B_u_si-n-es-s----------------------------------------------------------------------~ ~52>< rv
   14. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION                                                                                                                                                                                                                                      <(..I W             ..I
    OFFICE SERVICES                                                                                                                                                                                                                                                                                              ~
.,_15""'.""'s""'v""'s""'u""'s""'M-IT·T-IN_G_T_H_IS-sT_A_T_E_M-EN_T_O_F-,N-F_O_R_M_A-TI""'o""'N""'T""'o""'r""'H""'E""'c""'A""'L-~F·o·R·N-IA""'s""'·E""'c_R_E_TA""'R""'v""'o·F-sT""'A""'r""'E""',·""'rH·E-co""'R""'P""'o""'R""'A·,.-~n-Nr""':·""-~R-TJI=-u=~-T-.H...E""'I""'NF_O_R_M_A_T_Ic•   Q.              ~S(:
                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                           1


          CONTAIN20 HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.                                                                                                                         ~                         1. A                            ~                                   .salqq~q   i         1




  &.. \lD ~~                           KIARASH JAM                                                                                                CEO                                              ~ ~~                                                       --...___) _ _ _. .I
          0£:TE                           TYPE/PRINT NAME OF PERSON COMPLETING FORM                                                                             TITLE                                                                  -·~J:L{I4'fT ltiiiiWfi
   81-200 C (REV 10/2010)                                                                                                                                                                                                       APPROVED BY SECRETARY OF STATE
           Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 3 of 32 Page ID
                                            #:10429


                                    State of California                                                s
                                          Secretary of State
                                  Statement of Information                                                                FQ62755
               (Domestic Stock and Agricultural Cooperative Corporations)
                             FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                         FILED
      IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                              In the office of the Secretary of State
1.   CORPORATE NAME                                                                                                of the State of California
 INTEGRATED ADMINISTRATION

                                                                                                                        AUG-25 2017


2. CALIFORNIA CORPORATE NUMBER
                                                    C3399641                                                        This Space for Filing Use Only



3 . If there have been any changes to the information contained in the last Statement of Information fi                                      Secretary
     of State, or no statement of information has been previously filed, this form must be completed in its entirety.
     [{]    If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.


4.   STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                               CITY                        STATE        ZIP CODE


5.   STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                          CITY                        STATE        ZIP CODE


6.   MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                   CITY                        STATE        ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.   CHIEF EXECUTIVE OFFICER!                       ADDRESS                                     CITY                        STATE        ZIP CODE


8.   SECRETARY                                      ADDRESS                                     CITY                        STATE        ZIP CODE


9.   CHIEF FINANCIAL OFFICER/                       ADDRESS                                     CITY                        STATE       ZIP CODE


Names and Complete            .8nnr,::.c:c:l!loc:     Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional
10. NAME                                            ADDRESS                                     CITY                        STATE       ZIP CODE


11. NAME                                            ADDRESS                                     CITY                        STATE       ZIP CODE


12. NAME                                            ADDRESS                                     CITY                        STATE       ZIP CODE




Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate rsuant to California           Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS


15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE




16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION


17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
08/25/2017           KIARASH JAM                                                PRESIDENT
                         TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 4 of 32 Page ID
                                 #:10430
                                       3399641


                                        ARTICI..ES OF lNCORPOAATION


                                                           OJ.i'
                                                                                           .            FILEDJ!~
                                                                                           rn the office of fhe Secretary of State
                                        INTEGRATED ADMINISTRATION                                 of the State of California      ·

                                                                                                     AUG 09 2011

              ONE:             The name of this corp(lmtion is Integrutcd Administmtion.


              TWO:             The purpose of this corporation is to engage in any lawful act or aotivity for

      which a corporation may be organized under the General Corporation Law of California other than the

      banking business. th~ trust company business or the practice of a professioll permitted to be incorporated

      by the California Corpomtion Code.


             THREE:           Thenam~    and address in this state of the corporation'ts initial agent for service of

      process is: Homayoun :Pourmand7 206! Business Center Dr.• Suite 106, livine, CA 92612.

             FOlJR:           The total number of shares which the corporation is a.uthorized to issue is One

      Bundred Thousand (100~000).




             Dated~   August 8, 2011




                                                                                 Ariel C, Ayaay, Incorporator




                                                                                                        lA TT 000028
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 5 of 32 Page ID
                                 #:10431
                                             33996t.t

                                                                                            ENDORSED • FILED
                                                                                         In the Office of the Secretary.of State
                                       ARTlCLES OF INCOllPORATION                               of the State of California
                                                                                                  AUG· ~-9 ZOU
                                                          OF

                                       lNTEGRATED ADM.lN1S'I'nATION




              ONE:            The name of this corporation is Integrated Administration.

              TWO:            The purpose of this corporation is to engage in any lawful aet or aotivity for

      which a corporation may be organized under the General Corporation Law of California Qtber than the

      banking business, the trust company business or the practice of a profession permitted to be incorporated

      by the California Corporation Code.

                              The name and address in this state of the oorpor.ation,s initial agent for service of

      p.roeess is: Homayoun Pourrn.and, 2061 Business Center Dr.t Suite 106, Irvine, CA 92612.

             FOUR:            The total number of shares which the corporation is authorized to issue is One

      Hundred Thonsand (100.000).




             Dated: August 81 20 11




                                                                                 Ariel C. Ayaay, Incorporator




                                                                                                         lA TT 000006
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 6 of 32 Page ID
                                 #:10432



                                       BY-LAWS OF

                        INTEGRATED ADMINISTRATION,

                          A CALIFORNIA CORPORATION


                                          ARTICLE I
                                           OFFICES

    Section 1.01 Offices. The Corporation shall have its registered office in the State of
    California, and may have such other offices and places of business within or outside the
    State of California as the Board of Directors may from time to time dete1mine or the
    business of the Corporation may require.

                                        ARTICLE II
                                      STOCKHOLDERS

    Section 2.01 Place of Meetings. Meetings of stockholders for any purpose may be held at
    such place or places, either within or outside the State of California, as shall be
    designated by the Board of Directors, or by the Chief Executive Officer or the President,
    as the case may be, with respect to meetings called by him.

    Section 2.02 Annual Meeting. The annual meeting of stockholders shall be held on such
    date as may be determined by the Board of Directors. At such meeting, the stockholders
    shall elect a Board of Directors and transact such other business as may properly come
    before the meeting.

    Section 2.03 Special Meetings. Special meetings of stockholders may be called at any
    time by the Board of Directors, a Chief Executive Officer or by the President, as the case
    may be and shall be called by the Chief Executive Officer or the President or Secretary,
    as the case may be~ at the written request of stockholders owning a majority of the shares
    of the Corporation then outstanding and entitled to vote.

    Section 2.04 Notice of Meetings. Written notice of the annual meeting or any special
    meeting of stock shall be given to each stockholder entitled to vote thereat, not less than
    ten nor more than sixty days prior to the meeting, except as otherwise required by statute,
    and shall state the titne and place and, in the case of a special meeting, the purpose or
    purposes of the meeting. l~otice need not be given, however, to any stockholder who
    submits a signed waiver of notice, before or after the meeting, or who attends the meeting
    in person or by proxy without objecting to the transaction of business.

    Section 2.05 Quorum. At all meetings of stockholders, the holders of a majority of the
    stock issued and outstanding and entitled to vote thereat, present in person or represented
    by proxy, shall constitute a quorum for the transaction of business, except as otherwise
    provided by statute, the Certificate of Incorporation or these By-Laws. When a quorum is
    once present to organize a meeting, it is not broken by the subsequent withdrawal of any




                                                                                      lA TT 000007
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 7 of 32 Page ID
                                 #:10433



    stockholder.

    Section 2.06 Voting. (a) At all meetings of stockholders, each stockholder having the
    right to vote thereat may vote in person or by proxy, and, unless otherwise provided in
    the Certificate of Incorporation or in any resolution providing for the issuance of any
    class or series of stock adopted by the Board of Directors pursuant to authority vested in
    the Board by the Certificate of Incorporation, shall have one vote for each share of stock
    registered in his name. Election of directors shall be by written ballot.

    (b) When a quorum is once present at any meeting of stockholders, a majority of the
    votes cast, whether in person or represented by proxy, shall decide any question or
    proposed action brought before such n1eeting, except for the election of directors, who
    shall be elected by a plurality of the votes cast, or unless the question or action is one
    upon which a different vote is required by express provision of statute, the Certificate of
    Incorporation or these By-Laws or an agreement among stockholders, in which case such
    provision shall govern the vote on the decision of such question or action.

    Section 2.07 Adjourned Meetings. Any meeting of stockholders may be adjourned to a
    designated time and place by a vote of a majority in interest of the stockholders present in
    person or by proxy and entitled to vote, even though less than a quorum is present, or by
    the Chief Executive Officer or the President, as the case may be if a quorum of
    stockholders is not present. No notice of such adjourned meeting need be given, other
    than by announcement at the meeting at which adjournment is taken, and any business
    may be transacted at the adjourned meeting which might have been transacted at the
    meeting as originally called. However, if such adjournment is for more than thirty days,
    or if after such adjournment a new record date is fixed for the adjourned meeting, a notice
    ofthe adjourned meeting shall be given to each stockholder of record entitled to vote at
    such meeting.

    Section 2.08 Action by Written Consent of Stockholders. Any action of the
    stockholders required or permitted to be taken at any regular or special meeting thereof
    may be taken without any such meeting, notice of meeting or vote if a consent in writing
    setting forth the action thereby taken is signed by the holders of outstanding stock having
    not less than the number of votes that would have been necessary to authorize such action
    at a meeting at which all shares entitled to vote were present and voted. Prompt notice of
    the taking of any such action shall be given to any stockholders entitled to vote who have
    not so consented in writing.

    Section 2.09 Stockholders of Record. (a) The stockholders from time to time entitled to
    notice of or to vote at any meeting of stockholders or any adjournment thereof, or to
    express consent to any corporate action without a meeting, or entitled to receive payment
    of any dividend or other distribution or the allotment of any rights, or entitled to exercise
    any rights in respect of any change, conversion or exchange of stock or for the purpose of
    any other lawful action, shall be the stockholders of record as of the close of business on
    a date fixed by the Board of Directors as the record date for any such purpose. Such a
    record date shall not precede the date upon which the resolution fixing the record date is
    adopted by the Board of Directors, and shall not, with respect to stockholder meetings, be




                                                                                       lA TT 000008
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 8 of 32 Page ID
                                 #:10434



    more than sixty days nor less than ten days before the date of such meeting, or, with
    respect to stockholder consents, more than ten days after the date upon which the
    resolution fixing the record date is adopted by the Board of Directors.

    (b) If the Board of Directors does not fix a record date, (i) the record date for the
    determination of stockholders entitled to notice of or to vote at a meeting of stockholders
    shall be as of the close of business on the day next preceding the day on which notice of
    such meeting is given, or, if notice is waived as provided herein, on the day next
    preceding the day on which the meeting is held; (ii) the record date for determining
    stockholders entitled to express consent to corporate action in writing without a meeting,
    where no prior action by the Board of Directors is necessary; shall be the close of
    business on the day on which the first signed written consent setting forth the action
    taken or proposed to be taken is delivered to the Corporation; and (iii) the record date for'
    determining stockholders for any other purpose shall be at the close of business on the
    day on which the resolution of the Board of Directors relating thereto is adopted.

                                           ARTICLE III
                                           DIRECTORS

    Section 3.01 Board of Directors. The management of the affairs, property and business
    of the Corporation shall be vested in a Board of Directors, the members of which need
    not be stockholders. In addition to the power and authority expressly conferred upon it by
    these By-Laws and the Certificate of Incorporation, the Board of Directors may take any
    action and do all such lawful acts and things on behalf of the Corporation and as are not
    by statute or by the Certificate of Incorporation or these By-Laws required to be taken or
    done by the stockholders.

    Section 3.02 Number. The number of directors shall be as fixed from time to time by the
    Board of Directors.

    Section 3.03 Election and Term of Directors. At each annual meeting of the
    stockholders, the stockholders shall elect directors to hold office until the next annual
    meeting. Each director shall hold office until the expiration of such term and until his
    successor, if any, has been elected and qualified, or until his earlier resignation or
    ren1oval.

    Section 3.04 Annual and Regular Meetings. The annual meeting of the Board of
    Directors shall be held promptly after the annual meeting of stockholders, and regular
    meetings of the Board of Directors may be held at such times as the Board of Directors
    may from time to time detennine. No notice shall be required for the annual or any
    regular meeting of the Board of Directors.

    Section 3.05 Special Meetings. Special meetings of the Board of Directors may be called
    by the Chief Executive Officer or the President, as the case may be, by an officer of the
    corporation who is also a director or by any two directors, upon one day's notice to each
    director either personally or by mail, telephone) telecopier, telegraph or electronically,
    and if by telephone, telecopier, electronically or telegraph confirmed in writing before or




                                                                                         lA TT 000009
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 9 of 32 Page ID
                                 #:10435



    after the meeting, setting forth the time and place of such meeting. Notice of any special
    meeting need not be given, however, to any director who submits a signed waiver of
    notice, before or after the meeting, or who attends the meeting without objecting to the
    transaction of business.

    Section 3.06 Place of Meetings. (a) The Board of Directors may hold its meetings,
    regular or special, at such places, either within or outside the State of California, as it
    may from time to time determine or as shall be set forth in any notice of such meeting.

    (b) Any meeting of the Board of Directors may be held by means of conference telephone
    or similar communications equipment whereby all persons participating in the meeting
    can hear each other, and such participation shall constitute presence at the meeting.

    Section 3.07 Adjourned Meetings. A majority of the directors present, whether or not a
    quorum, may adjourn any meeting of the Board of Directors to another time and place.
    Notice of such adjourned meeting need not be given if the time and place thereof are
    announced at the meeting at which the adjournment is taken.

    Section 3.08 Quorum of Directors. A majority of the total number of directors shall
    constitute a quorum for the transaction of business. The total number of directors means
    the number of directors the Corporation would have if there were no vacancies.

    Section 3.09 Action of the Board of Directors. The vote of a majority of the directors
    present at a meeting at which a quorum is present shall be the act of the Board of
    Directors, unless the question or action is one upon which a different vote is required by
    express provision of statute, the Certificate of Incorporation or these By-Laws, in which
    case such provision shall govern the vote on the decision of such question or action. Each
    director present shall have one vote.

    Section 3.10 Action by Written Consent of Directors. Any action required or permitted
    to be taken at any meeting of the Board of Directors or of any committee thereof may be
    taken without a meeting, if a written consent thereto is signed by all members of the
    Board of Directors or of such committee, and such written consent is filed with the
    minutes of proceedings of the Board of Directors or committee.

    Section 3.11 Resignation. A director may resign at any time by giving written notice to
    the Board of Directors) the Chief Executive Officer or the President, as the case may be,
    or the Secretary of the Corporation. Unless otherwise specified in the notice, the
    resignation shall take effect upon receipt by the Board of Directors or such officer, and
    acceptance of the resignation shall not be necessary.

    Section 3.12 Removal of Directors. Any or all of the directors may be removed with or
    without cause by the stockholders.

    Section 3.13 Newly Created Directorships and Vacancies. Newly created directorships
    resulting from an increase in the number of directors or vacancies occurring in the Board
    of Directors for any reason except the removal of directors without cause may be filled




                                                                                          lA TT 000010
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 10 of 32 Page ID
                                  #:10436



    by a vote of the majority of the directors then in office, although less than a quorum.
    Vacancies occurring by reason of the removal of directors without cause shall be filled by
    a vote of the stockholders. A director elected to fill a newly created directorship or to fill
    any vacancy shall hold office until the next annual meeting of stockholders, and until his
    successor, if any, has been elected and qualified.

    Section 3.14 Chairman. At all meetings of the Board of Directors the Chairman of the
    Board or, if one has not been elected or appointed or in his absence, a chairman chosen
    by the directors present at such meeting, shall preside.

    Section 3.15 Committees Appointed by the Board of Directors. The Board of
    Directors may, by resolution passed by a majority of the entire Board of Directors or by
    written consent of all of the directors, designate one or more committees, each committee
    to consist of one or more of the directors. The Board may also designate one or more
    directors as alternate members of any committee who may replace any absent or
    disqualified committee member at any committee meeting. Any such committee, to the
    extent provided in the resolution, except as restricted by law, shall have and may exercise
    the powers of the Board of Directors in the management of the affairs, business and
    property of the Corporation, and may authorize the seal of the Corporation to be affixed
    to all papers which may require it.

    Section 3.16 Compensation. No compensation shall be paid to directors, as such, for
    their services, but the Board of Directors may authorize payment of an annual retainer
    and/or fixed sum and expenses for attendance at each annual, regular or special meeting
    of the Board of Directors. Nothing herein contained shall be construed to preclude any
    director from serving the corporation in any other capacity and receiving compensation
    therefor.

                                           ARTICLE IV
                                            OFFICERS

    Section 4.01 Offices, Election and Term. (a) At its annual meeting the Board of
    Directors shall elect or appoint (i) a Chief Executive Officer or President, as the case may
    be, and (ii) a Secretary, and may, in addition, elect or appoint at any time such other
    officers as it may determine. Any number of offices may be held by the same person.

     (b) Unless otherwise specified by the Board of Directors, each officer shall be elected or
     appointed to hold office until the annual meeting of the Board of Directors next following
     his election or appointment and until his successor, if any, has been elected or appointed
     and qualified, or until his earlier resignation or removal.

     (c) Any officer may resign at any time by giving written notice to the Board of Directors,
     the Chief Executive Officer or the President, as the case may be, or the Secretary of the
     Corporation. Unless otherwise specified in the notice, the resignation shall take effect
     upon receipt thereof, and the acceptance of the resignation shall not be necessary to make
     it effective.




                                                                                          lA TT 000011
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 11 of 32 Page ID
                                  #:10437



     (d) Any officer elected or appointed by the Board of Directors may be removed by the
     Board of Directors with or without cause. Any vacancy occurring in any office by reason
     of death, resignation, removal or otherwise may be filled by the Board of Directors.

     Section 4.02 Powers and Duties. The officers, agents and employees of the corporation
     shall each have such powers and perform such duties in the management of the affairs,
     property and business of the Corporation, subject to the control of and limitation by the
     Board of Directors, as generally pertain to their respective offices, as well as such powers
     and duties as may be authorized from time to time by the Board of Directors.

     Section 4.03 Sureties and Bonds. Ifthe Board of Directors shall so require, any officer,
     agent or employee of the Corporation shall furnish to the Corporation a bond in such sum
     and with such surety or sureties as the Board of Directors may direct, conditioned upon
     the faithful performance of his duties to the Corporation and including responsibility for
     negligence and for the accounting for all property, funds or securities of the corporation
     which may come into his hands.

                                             ARTICLEV
                        CERTIFICATES AND TRANSFER OF SHARES

     Section 5.01 Certificates. Unless otherwise provided pursuant to the General
     Corporation Law of the State of California, the shares of stock of the Corporation shall be
     represented by certificates, as provided by the General Corporation Law of the State of
     California. They shall be numbered and entered in the books of the Corporation as they
     are issued.

     Section 5.02 Lost or Destroyed Certificates. The Board of Directors may in its
     discretion authorize the issuance of a new certificate or certificates in place of any
     certificate or certificates theretofore issued by the Corporation, alleged to have been lost,
     stolen or destroyed. As a condition of such issuance, the Board of Directors may require,
     either generally or in each case, the record holder of such certificates, or his legal
     representative, to furnish an affidavit setting forth the facts of such alleged loss, theft or
     destruction, together with proof of advertisement of the alleged loss, theft or destruction,
     and a bond with such surety and in such form and amount as the Board may specify
     indemnifying the Corporation, any transfer agent and registrar against any claim against
     any of them relating to such lost, stolen or destroyed certificates.

     Section 5.03 Transfer of Shares. (a) Upon surrender to the Corporation or the transfer
     agent of the Corporation of a certificate for shares or other securities of the Corporation
     duly endorsed or accompanied by proper evidence of succession, assigmnent or authority
     to transfer, the corporation shall issue a new certificate to the person entitled thereto, and
     cancel the old certificate, except to the extent the Corporation or such transfer agent may
     be prevented from so doing by law, by the order or process of any court of competent
     jurisdiction, or under any valid restriction on transfer imposed by the Certificate of
     Incorporation, these By-Laws, or agreement of security holders. Every such transfer shall
     be entered on the transfer books of the Corporation.




                                                                                          lA TT 000012
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 12 of 32 Page ID
                                  #:10438



    (b) The Corporation shall be entitled to treat the holder of record of any share or other
    security of the Corporation as the holder in fact thereof and shall not be bound to
    recognize any equitable or other claim to or interest in such share or security on the part
    of any other person whether or not it shall have express or other notice thereof, except as
    expressly provided by law.

                                          ARTICLE VI
                                       INDEMNIFICATION

    Section 6.01 Indemnification. The Corporation shall indemnify the directors, officers,
    agents and employees of the Corporation in the manner and to the full extent provided in
    the General Corporation Law of the State of California. Such indemnification may be in
    addition to any other rights to which any person seeking indemnification may be entitled
    under any agreement, vote of stockholders or directors, any provision of these By..Laws
    or otherwise. The directors, officers, employees and agents of the Corporation shall be
    fully protected individually in making or refusing to make any payment or in taking or
    refusing to take any other action under this Article VI in reliance upon the advice of
    counsel.

                                          ARTICLE VII
                                        MISCELLANEOUS

     Section 7.01 Corporate Seal. The seal of the Corporation shall be circular in form and
     bear the name of the Corporation, the year of its organization and the words, "Corporate
     Seal, California". The seal of the certificates for shares or any corporate obligation for the
     payment of money, or on any other instrument, may be a facsimile, engraved, printed or
     otherwise reproduced.

     Section 7.02 Execution of Instruments. All corporate instruments and documents shall
     be signed or countersigned, executed, and, if desired, verified or acknowledged by a
     proper officer or officers or such other person or persons as the Board of Directors may
     from time to time designate.

     Section 7.03 Fiscal Year. The fiscal year of the Corporation shall be as determined by
     the Board of Directors.

                                          ARTICLE VIII
                                          AMENDMENTS

     Section 8.01 Amendments. These By-Laws n1ay be altered, amended or repealed from
     time to time by the stockholders or by the Board of Directors without the assent or vote
     of the stockholders.




                                                                                          lA TT 000013
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 13 of 32 Page ID
                                  #:10439



                              CERTIFICATE OF SECRETARY

                                               OF

                            INTEGRATED ADMINISTRATION
                             A CALIFORNIA CORPORATION

           I am the duiy elected, qualified and acting Secretary of Integrated Administration,
    a California corporation, and certify that the foregoing Bylaws were adopted as the
    Bylaws of the Corporation as of August 9) 2011, by the Director of the Corporation.



           Dated: As of August 9, 2011




                                                                                     lA TT 000014
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 14 of 32 Page ID
                                  #:10440




                      RESOLUTIONS ADOPTED BY INCORPORATOR

                                                 OF

                              INTEGRATED ADMINISTRATION

                      The undersigned being the Incorporator of the Corporation nruned in the
      Certificate of Incorporation, hereby adopts the following resolutions:


         (1)     RESOLVED, that a copy of the Certificate of Incorporation of the
                 Corporation, together with the original receipt showing payment of the
                 statutory orgru1ization fax and filing fee, be inserted in the Minute Book of the
                 Corporation.

         (2)     RESOLVED, that the by-laws be, and the same hereby are, adopted as and for
                 the by-laws of the Corporation, and that a copy thereof be placed in the
                 Minute Book of the corporation, directly following the Certificate of
                 Incorporation.

         (3)     RESOLVED, that the following persons be, and they hereby are, elected as
                 Directors of the Corporation, to serve until the first annual meeting of
                 stockholders, and until their successors are elected and qualify: Kia Jam.



      Dated: As of August 8, 2011


                                                                   Ariel C. Ayaay, Incorporator




                                                                                       lA TT 000015
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 15 of 32 Page ID
                                  #:10441




                   RESOLUTIONS ADOPTED BY SOLE DIRECTOR

                                                 OF

                            INTEGRATED ADMINISTRATION
    The undersigned, being the sole Director hereby adopts the following resolutions:

    (1)    RESOLVED, that the following persons be and they hereby are, elected to the
           designated offices of the Corporation, to serve until their successors are elected and
           qualify:

           President: Kia Jam

           Secretary/Treasurer: Kia Jam


    (2)    RESOLVED, that all the acts taken and resolutions adopted by the Incorporation
           Director are, approved, ratified and adopted.

    (3)    RESOLVED, that the specimen form of certificate annexed hereto be, and it hereby is,
           approved and adopted as the certificate representing the shares of this Corporation.

    (4)    RESOLVED, that the Secretarial Certificate annexed hereto reflecting the banking
           arrangements of the Corporation be, and it hereby is approved and the resolutions set
           forth therein adopted;

    (5)    RESOLVED, that the Corporation issue and deliver to the person or persons identified
           on Schedule A upon receipt of the consideration therefore, one or more certificates
           representing the number of shares of the Corporation described in Schedule A; and it
           was further;

    (6)    RESOLVED, that the Officers of the Corporation be, and they hereby are, authorized,
           empowered and directed to take any and all steps, and to execute and deliver any and all
           instruments in connection with consummating the transaction contemplated by the
           aforesaid proposal and in connection with carrying the foregoing resolutions into effect.

           Dated: As of August 11, 2011




    1



                                                                                        lA TT 000016
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 16 of 32 Page ID
                                  #:10442




                                 SECRETARIAL CERTIFICATE

         WHEREAS, the Board of Directors has determined it to be in the best interest of the
   Corporation to establish a banking resolution, be it:

           RESOLVED, that the Corporation has the authority to transact banking business,
   including but not limited to the maintenance of savings, checking and other accounts as well as
   borrowing and Kia Jam and any other directors or officers of the corporation are authorized to
   so act on behalf of the Corporation.

           The undersigned hereby certifies that he is the duly elected and qualified Secretary of
   Integrated Administration, a corporation duly formed pursuant to the laws of the state of
   California and that the foregoing is a true record of a resolution adopted by the Sole Director in
   accordance with state law and the Bylaws of the above-named Corporation and that said
   resolution is now in full force and effect without modification or rescission.

         IN WITNESS WHEREOF, I have executed my name as Secretary of the above-named
   Corporation as ofDecember 6, 2011.




   2


                                                                                         lA TT 000017
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 17 of 32 Page ID
                                  #:10443




                  SPECIMEN FORM OF SHARE CERTIFICATE




   3



                                                                lA TT 000018
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 18 of 32 Page ID
                                  #:10444




                                  Schedule A



    Name of Stockholder             #of Shares            Consideration


    K-Jam Media, Inc.                     100                    $.01




    4



                                                                lA TT 000019
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 19 of 32 Page ID
                                  #:10445




                         WAIVER OF NOTICE OF FIRST MEETING

                                      OF STOCKHOLDERS

                                                 OF

                              INTEGRATED ADMINISTRATION

              We, the undersigned, being all of the Stockholders of the Corporation, hereby
      agree and consent that the First Meeting of Stockholders of the Corporation be held on
      the date and time, and at the place designated hereunder, and do hereby waive all notice
      whatsoever of such tneeting and of any adjournment or adjournments thereof.

              We do further agree and consent that any and all lawful business may be
      transacted at such meeting, or at any adjournment or adjournments thereof, as may be
      deemed advisable by any stockholder present thereat. Any business transacted at such
      meeting, or at any adjournment or adjournments thereof, shall be as valid and legal and of
      the same force and effect as if such meeting or adjourned meeting were held after notice.

      Place of Meeting: 2425 Colorado Blvd., Suite B-205, Santa Monica, CA 90404

      Date of Meeting: As of August 10, 2011

      Time of Meeting: 2:00pm Pacific Standard Time

      Dated: As of August 10, 2011




                                                                                     lA TT 000020
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 20 of 32 Page ID
                                  #:10446




                                 MINUTES OF FIRST MEETING

                                       OF STOCKHOLDERS

                                                    OF

                                INTEGRATED ADMINISTRATION

               The First Meeting of Stockholders of the above captioned Corporation was held

      on the date, time and at the place set forth in the written Waiver of Notice signed by the

      Stockholders, fixing such tin1e and place, and prefixed to the minutes of this meeting.

               The meeting was called to order by the President, heretofore elected by the Board

      of Directors, and the following Stockholders being all of the stockholders of the

      Corporation, were present: Kia Jam on behalf of Kjam Media, Inc.

          There was presented to the meeting the following

          I.          Copy of Certificate of Incorporation;

          2.          Copy of By-Laws of the Corporation, duly adopted by the Incorporator;

          3.          Resolutions adopted by the Incorporator;

          4.          Minutes of First Meeting of Directors;

          5.          Corporate certificate book;

          6.          Corporate record book.

          Upon motion duly made, seconded and unanimously carried, it was

      RESOLVED, that the items listed above have been examined by all Stockholders, and are

      all approved and adopted, and that all acts taken and decisions reached, as set forth in

      such docun1ents, be, and they hereby are, ratified and approved by the Stockholders of

     the Corporation.




      1



                                                                                       lA TT 000021
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 21 of 32 Page ID
                                  #:10447




      There being no further business to come before the meeting, upon motion duly made,

      seconded and unanimously carried, the same was adjourned.



                                                                  .._~   "   '~   ... ~   .....

                                              (         ··!{+~)
                                                        Kia Jam, Secretary




      2



                                                                                                  lA TT 000022
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 22 of 32 Page ID
                                  #:10448




                       WAIVER OF NOTICE OF ANNUAL MEETING

                                 OF BOARD OF DIRECTORS

                                               OF

                             INTEGRATED ADMINISTRATION

            We, the undersigned, being all of the Directors of the Corporation, hereby agree
     and consent that the Annual Meeting of the Board of Directors of the Corporation be held
     on the date and time and at the place designated hereunder, and do hereby waive all
     notice whatsoever of such meeting and of any adjournment of adjournn1ents thereof.

             We do further agree and consent that any and all lawful business may be
     transacted at such meeting or at any adjournment or adjournments thereof as may be
     deetned advisable by any Directors present thereat. Any business transacted at such
     meeting or at any adjournment or adjournments thereof shall be as valid and legal and of
     the same force and effect as if such meeting or adjourned meeting were held after notice.

      Place of Meeting: 2425 Colorado Blvd., Suite B-205, Santa Monica, CA 90404

      Date ofMeeting: December 9, 2011

      Time of Meeting: 2:00pm Pacific Standard Time

      Dated: December 9, 2011



                                                         41 -
                                                        Kia Jam, Director
                                                                 1




                                                                                   lA TT 000023
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 23 of 32 Page ID
                                  #:10449




                              MINUTES OF ANNUAL MEETING

                                   OF BOARD OF DIRECTORS

                                                OF

                              INTEGRATED ADMINISTRATION

        The Annual Meeting of the Board of Directors of the Corporation immediately followed the

 Annual Meeting of Stockholders.

        There were present the following: Kia Jam, being all the Directors of the Corporation.

        The meeting was called to order by Kia Jam.

 It was moved, seconded and unanin1ously carried that Kia Jam act as Chairman of the Board of

 Directors.

        The Chairman noted that it was in order to consider electing Officers for the ensuing year.

 Upon nominations duly made, seconded and unanimously carried, the following were unanimously

 elected Officers of the Corporation, to serve for the ensuing year and until their successors are

 elected and qualify:

        President: Kia Jam

        Secretary/Treasurer: Kia Jam

              There being no further business to come before the meeting upon motion duly made,
        seconded and unanimously carried, it was adjourned.



                                                             ~ia ,~n1, Secretary




                                                -2-



                                                                                      lA TT 000024
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 24 of 32 Page ID
                                  #:10450




                  WAIVER OF NOTICE OF ANNUAL MEETING

                              OF BOARD OF DIRECTORS

                                              OF

                          INTEGRA TED ADMINISTRATION



       We, the undersigned, being all of the Directors of the Corporation, hereby agree and
consent that the Annual Meeting of the Board of Directors of the Corporation be held on the date
and time and at the place designated hereunder, and do hereby waive all notice whatsoever of
such meeting and of any adjournment of adjoununents thereof

       We do further agree and consent that any and all lawful business may be transacted at
such meeting or at any adjournment or adjournments thereof as may be deemed advisably by any
Directors present thereat. Any business transacted at such meeting or at any adjournment or
adjournments thereof shall be as valid and legal and of the sa1ne force and effect as if such
meeting or adjourned meeting were held after notice.

Place of Meeting: 2425 Colorado Ave. Suite B-205, Santa Monica, CA 90404

Place of Meeting: December 9, 2013

Time of Meeting: 2:00pm Pacific Standard Time

Dated: December 9, 2013




                                                                                     lA TT 000073
    Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 25 of 32 Page ID
                                      #:10451




                  MINUTES OF ANNUAL MEETING OF BOARD OF DIRECTORS OF

                                                     OF

                                   INTEGRATED ADMINISTRATION.


      On December 9, 2013, the annual Meeting of the Board of Directors of the corporation
      immediately followed the Annual Meeting of the Stockholders.

      There were present the following: Kia Jam, being all the directors of the Corporation.

     The meeting was called to order by Kia Jam.

     It was moved, seconded and unanimously carried out that Kia Jam act as the Chairman of the
     Board of Directors.

     There being no further business to come before the meeting upon motion duly made, seconded
     and unanimously carried, it was adjourned.
)


        .JL1
           S~retary -
     Kia Jam,




                                                                                           lA TT 000074
Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 26 of 32 Page ID
                                  #:10452




                  WAIVER OF NOTICE OF ANNUAL MEETING

                              OF BOARD OF DIRECTORS

                                              OF

                          INTEGRATED ADMINISTRATION



       We, the undersigned, being all of the Directors of the Corporation, hereby agree and
consent that the Annual Meeting of the Board of Directors of the Corporation be held on the date
and time and at the place designated hereunder, and do hereby waive all notice whatsoever of
such meeting and of any adjournment of adjournments thereof.

       We do further agree and consent that any and all lawful business may be transacted at
such meeting or at any adjournment or adjounnnents thereof as tnay be deemed advisably by any
Directors present thereat. Any business transacted at such meeting or at any adjournment or
adjournments thereof shall be as valid and legal and of the same force and effect as if such
meeting or adjourned meeting were held after notice.

Place of Meeting: 10866 Wilshire Blvd. Suite #500, LA, CA 90024

Place of Meeting: December 9, 2014

Time of Meeting: 2:00pm Pacific Standard Time

Dated: December 9, 2014




                                                                                      lA TT 000075
    Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 27 of 32 Page ID
                                      #:10453




                    MINUTES OF ANNUAL MEETING OF BOARD OF DIRECTORS OF

                                                       OF

                                     INTEGRATED ADMINISTRATION.


        On December 9, 2014, the annual Meeting of the Board of Directors of the corporation
        immediately followed the Annual Meeting of the Stockholders.

        There were present the following: Kia Jam, being all the directors of the Corporation.

        The meeting was caiied to order by Kia Jam.

        It was moved, seconded and unanimously carried out that Kia Jam act as the Chairman of the
        Board of Directors.

        There being no further business to come before the meeting upon motion duly made, seconded
        and unanimously carried, it was adjourned.


    /      ~L
(       Kia Jam, ecretary




                                                                                            lA TT 000076
     Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 28 of 32 Page ID
                                       #:10454



~~IRS DEPARTMENT   OF THE TREASURY
~m      INTERNAL REVENUE SERVICE
        CINCINNATI OH    45999-0023
                                                              Date of this notice:     08-11-2011
                                                              Employer Identification Number:
                                                              XX-XXXXXXX
                                                              Form:   SS-4
                                                              Number of this notice:    CP 575 A
             INTEGRATED ADMINISTRATION
             34 EXECUTIVE PARK S'rE 210
             IRVINE, CA 92614                                 For assistance you may call us at:
                                                              1-800-829-4933

                                                              IF YOU WRITE, ATTACH THE
                                                              STUB AT THE END OF THIS NOTICE.




                     WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER
          Thank you for applying for an Employer Identification Number (EIN). We assigned you
     EIN XX-XXXXXXX. This EIN will identify you, your business accounts, tax returns, and
     documents, even if you have no employees. Please keep this notice in your permanent
     records.
          When filing tax documents, payments, and related correspondence, it is very important
     that you use your EIN and complete name and address exactly as shown above. Any variation
     may cause a delay in processing, result in incorrect information in your account, or even
     cause you to be assigned more than one EIN. If the information is not correct as shown
     above, please make the correction using the attached tear off stub and return it to us.
          Based on the information received from you or your representative, you must file
     the following for.m(s) by the date(s) shown.
                          Form 941                        10/31/2011
                          Form 940                        01/31/2012
                          Form 1120                       03/15/2012
          If you have questions about the form(s) or the due date(s) shown, you can call us at
     the phone number or write to us at the address shown at the top of this notice. If you
     need help in determining your annual accounting period (tax year), see Publication 538,
     Accounting Periods and Methods.
          we assigned you a tax classification based on information obtained from you or your
     representative. It is not a legal determination of your tax classification, and is not
     binding on the IRS. If you want a legal determination of your tax classification, you may
     request a private letter ruling from the IRS under the guidelines in Revenue Procedure
     2004-1, 2004-1 I.R.B. 1 (or superseding Revenue Procedure for the year at issue). Note:
     Certain tax classification elections can be requested by filing Form 8832, Entity
     Classification Election. See Form 8832 and its instructions for additional information.
          IMPORTANT INFORMATION FOR S CORPORATION ELECTION:
          If you intend to elect to file your return as a small business corporation, an
     election to file a Form 1120-S must be made within certain timeframes and the
     corporation must meet certain tests. All of this information is included in the
     instructions for Form 2553, Election by a Small Business Corporation.




                                                                                lA TT 000029
     Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 29 of 32 Page ID
                                       #:10455


       (IRS USE ONLY)              575A                  08-11-2011   INTE    B 9999999999   SS-4




            If you are required to deposit for employment taxes (Forms 941, 943, 940, 944, 945,
      CT-1, or 1042), excise taxes (Form 720), or income taxes (Form 1120), you will receive a
      Welcome Package shortly, which includes instructions for making your deposits
      electronically through the Electronic Federal Tax Payment System (EFTPS). A Personal
      Identification Number (PIN) for EFTPS will also be sent to you under separate cover.
      Please activate the PIN once you receive it, even if you have requested the services of a
      tax professional or representative. For more information about EFTPS, refer to
      Publication 966, Electronic Choices to Pay All Your Federal Taxes. If you need to
      make a deposit immediately, you will need to make arrangements with your Financial
      Institution to complete a wire transfer.
           The IRS is committed to helping all taxpayers comply with their tax filing
      obligations. If you need help completing your returns or meeting your tax obligations,
      Authorized e-file Providers, such as Reporting Agents (payroll service providers) are
      available to assist you. Visit the IRS Web site at www.irs.gov for a list of companies
      that offer IRS e-file for business products and services. The list provides addresses,
      telephone numbers, and links to their Web sites.
           To obtain tax forms and publications, including those referenced in this notice,
      visit our Web site at www.irs.gov. If you do not have access to the Internet, call
      1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.
      IMPOR~ANT        REMINDERS:
             *       Keep a copy of this notice in your permanent records. ~his notice is issued only
                     one time and the IRS will not be able to generate a duplicate copy for you.
             * Use this EIN and your name exactly as they appear at the top of this notice on all
                  your federal tax forms.
             *    Refer to this EIN on your tax-related correspondence and documents.
           If you have questions about your EIN, you can call us at the phone number or write to
      us at the address shown at the top of this notice. If you write, please tear off the stub
      at the bottom of this notice and send it along with your letter. If you do not need to
      write us, do not complete and return the stub. Thank you for your cooperation.




                                           Keep this part for your records.           CP 575 A (Rev. 7-2007)

----------------------------------------------------------------------------------------------
       Return this part with any correspondence
       so we may identify your account. Please                                                      CP 575 A
       correct any errors in your name or address.
                                                                                             9999999999

       Your Telephone Number               Best Time to Call   DATE OF THIS NOTICE: 08-11-2011
        (        )                                             EMPLOYER IDENTIFICATION NUMBER: XX-XXXXXXX
                                                               FORM: SS-4               NOBOD



      INTERNAL REVENUE SERVICE                                         INTEGRATED ADMINISTRATION
      CINCINNATI OH    45999-0023                                      34 EXECUTIVE PARK STE 210
      l.lultlrlrlllul.lul.lnllmllumlal n11.1.1 .. 1                    IRVINE, CA 92614




                                                                                               lA TT 000030
    Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 30 of 32 Page ID
                                      #:10456




  Form          W-9
  (Rev. December2011)
                                                                  Request for Taxpayer                                                                               Give Form to the
                                                                                                                                                                     requester. Do not
  Department of the Treasury
                                                         Identification Number and Certification                                                                     send to the IRS.
  Internal Revenue Service
                Name (as shown on your income tax return)
                Integrated Administration
                Business name/disregarded entity name, if different from above
          C\i
          Q)
          Ol
          IU
          a.    Check appropriate box for federal tax classification:
          c;
          0
                 0   Individual/sole proprietor     0    C Corporation      0    S Corporation      0    Partnership   0   Trust/estate
   Cl)    ~
  $·2t) 0             Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=partnership) IJio
                                                                                                                                                                            0   Exempt payee
   s2
  .......                                                                                                                              ------------- .. -----------------
   c      Ill
  'i:    .5      0   Other (see instructions) IJio
  c.      Q
         !E
          Q
                Address (number, street, and apt. or suite no.)                                                              ·Requester's name and address (optional)
          Ql
         Q,     2425 Colorado Avenue, Suite 205
         (/)
         Q)     City, state, and ZIP code
         Q)
         (j)    Santa Monica, CA 90404
                List account number(s) here (optional)



 ma                      Taxpayer Identification Number (TIN)
 Enter ~our TIN in the app~opriate ?o~ ..The TIN ~rovided mus.t match ~he name given on the "Name" line                                l Social security number                                I
 to avord backup wlthholdmg. For rnd•v•duals, thrs Is your soc1al secunty number (SSN). However, for a
 resident alien, sole proprietor, or disregarded entity, see the Part I instructions on page 3. For other
 entities, it is your employer identification number (EIN). If you do not have a number, see How to get a
 TIN on page 3.
                                                                                                                                       ITIJ -[0 -1                               IIII
 Note. If the account is in more than one name, see the chart on page 4 for guidelines on whose
 number to enter.


                         Certification
 Under penalties of perjury, I certify that:
 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and
 2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue
    Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am
    no longer subject to backup withholding, and

 3. I am a U.S. citizen or other U.S. person (defined below).
 Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding
 because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage
 interest paid, acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and
 generally, payments other than interest and div                    required to sign the certification, but you must provide your correct TIN. See the
 instructions on page 4.




General Instructions                                                                               Note. If a requester grves you a form other than Form W-9 to request
                                                                                                   your TIN, you must use the requester's form if it is substantially similar
Section references are to the lnt~ode unless otherwise                                             to this Form W-9.
noted.              ~-·-··--·-·----

                                                                                                   Definition of a U.S. person. For federal tax purposes, you are
Purpose of Form                                                                                    considered a U.S. person if you are:
A person who is required to file an information return with the IRS must                           • An individual who Is a U.S. citizen or U.S. resident alien,
obtain your correct taxpayer identification number (TIN) to report, for                           • A partnership, corporation, company, or association created or
example, income paid to you, real estate transactions, mortgage interest                          organized in the United States or under the laws of the United States,
you paid, acquisition or abandonment of secured property, cancellation
                                                                                                   • An estate (other than a foreign estate), or
of debt, or contributions you made to an IRA.
                                                                                                   • A domestic trust (as defined in Regulations section 30i. 770i -7).
   Use Form W-9 only if you are a U.S. person (including a resident
alien), to provide your correct TIN to the person requesting it (the                              Special rules for partnerships. Partnerships that conduct a trade or
requester) and, when applicable, to:                                                              business in the United States are generally required to pay a withholding
                                                                                                  tax on any foreign partners' share of income from such business.
  1. Certify that the TIN you are giving is correct (or you are waiting for a
number to be issued),                                                                             Further, in certain cases where a Form W-9 has not been received, a
                                                                                                  partnership is required to presume that a partner is a foreign person,
  2. Certify that you are not subject to backup withholding, or                                   and pay the withholding tax. Therefore, if you are a U.S. person that is a
   3. Claim exemption from backup withholding if you are a U.S. exempt                            partner in a partnership conducting a trade or business in the United
payee. If applicable, you are also certifying that as a U.S. person, your                         States, provide Form W-9 to the partnership to establish your U.S.
allocable share of any partnership income from a U.S. trade or business                           status and avoid withholding on your BI-Jare of partnership income.
is not subject to the withholding tax on foreign partners' share of
effectively connected income.
                                                                                     Cat. No. 10231X                                                           Form   W-9 (Rev. 12-2011)


                                                                                                                                                                 lA TT 000031
     Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 31 of 32 Page ID
                                       #:10457

l
 i                                                                                                                                                     l
t
1
                                                           3399641                                                                                    li
l:                                                                                                              ·. ··. C;.: l ~· t ....
                                                                                                                                                       !
                                                                                                                                                       l
                                                                                                        ·.; j·: 1't :~ L' N T 0 . C 1\ LIr

                                               ATTORNEYS     CORPOI~TION     SERVICE, J.NC.         'I ~~'!,ll)
                                                                                                  :I~       '" - 9        D~    3: 46
                                                                                                 '<!I                     tII
                                                            5660 E. 61ST S'I'REET
                                                           COOMERCE , CA 90040                   · CR£ r .!~ R Y 0 F ST A TE                          I
                                                             (800) 462-5487                                                                           !i

                                                       DOCUMENT FILING REQUEST



           TO: SECRETARY OF STATE

           DATE: 8/09/11                                                           TIME/DATE'./S1'AMP:
           NAME: HOMAYOUN POURMAND
           ADDRESS: 2061 BUSINESS CENTER DR. SUITE 106
                    IRVINE 1 CA 92612
           ENTITY NAME: Integrated Administration
       PlEASE FIND ENCLOSED:

           ( X ) Counter Pee                                 $ 350
           ( X } Articles of Incorporation                   $ J.OO

       SPECIAL INSTRUCTIONS: 24/HOUR EXEDITE
                                         SECHE1'ARY OF STATE USE ONLY

       r
       I T                                    COPIES               PGS   ___,..._~     C/GS ~---                  C/F ___,,___
       I
       I $                                    ARTS   Tl'    S&OC   T.I     STK   i l         NP ·r·-~             CL
                                                                                                                                                 )
       I
       I     CK I I   MOl I       CC )    I     NO                                                                                               l'
                                                                                                                                                 i.
      I                                                                                                                                          ~

      l                                                                                                                                          t
            --------·-------------~-·

      LEQ\.L REVIEW NO'l'ES:                                                     REVIEWER:---------




     INVOICE//! 3480153
                                                                                                                                             I
     EM,BN CORJ~ E:XPE:DIJ~'J.'                                                                                                              {


                                                                                                                        lA TT 000036
                                                                                                                                             I
        Case 2:15-cv-06633-CAS-SS Document 408-39 Filed 04/10/19 Page 32 of 32 Page ID
                                          #:10458

                       Secretary of State                               DISS STK                         01465365
                       Certificate of Dissolution
                       (California Stock Corporation ONLY)
                                                                                                                       WM
                                                                                                           F~LEO
  IMPORTANT- Read Instructions before completing this form.                                          Secretary of State
                                                                                                     State of CaUfomia~
  There is No Fee for filing a Certificate of Dissolution- Stock

  Copy Fees- First page $1.00; each attachment page $0.50;
                                                                                                       JUL 05 2018 lYY
                     Certification Fee- $5.00 plus copy fees
                                                                                                    Thts Space For Office Use Only
  1. Corporate Name (Enter the exact name of the Corporation as it is recorded           2. 7-Digit Secretary of State File Number
       with the California Secretary of State.}
  INTEGRATED ADMINISTRATION
                                                                                                         3399641

  3~    Election

   [ZJ The dissolution was made by a vote of ALL of the shareholders of the California corporation.
          Note: If the above box is not checked, a Certificate of Election to Wind Up and Dissolve (Form ELEC STK) must be filed prior to
          or together with this Certificate of Dissolution. (California Corporations Code section 1901.}

                                         (Check the applicable statement. Only one box may be checked.       If second box is checked, must
 4. Debts and liabilities                include the required information in an attachment.)

   [ZI The known debts and liabilities have been actually paid or paid as far as its assets permitted.
   D The known debts and liabilities have been adequately provided for in full or as far as its assets permitted by their
          assumption. Included in the attachment to this certificate~ incorporated herein by this reference, is a description
          of the provisions made and the name and address of the person, corporation or government agency that has
          assumed or guaranteed the payment, or the depository institution with which deposit has been made.
   D The corporation never incurred any known debts or liabilities.
 5. Required Statements              (Do not alter the Required Statements- ALL must be true to file Form DISS STK.)

       a. The Corporation has been completely wound up and is dissolved.
       b. AU final returns required under the California Revenue and Taxation Code have been or will be filed with the
          California Franchise Tax Board.
       c. The known assets have been distributed to the persons entitled thereto or the corporation acquired no known
          assets.

 6. Read, Verify, Date and Sign Below (See Instructions for signature requirements.)

 The undersigned is the sole director or a majority of the directors now in office. I declare under penalty of perjury
 under the laws of the State of Calif ·       the matters set forth in this certificate are true and correct of my own
 knowledge.

                                                                                         KIARASH K. JAM
                                                                                         Type or Print Name



       Date                       Signature                                              Type or Print Name



       Date                       Signature                                              Type or Print Name

DISS STK (REV 12/2016)
